Morganroth, P. J.,
Stanley Alfonse Yezerski, Jr., presented his petition praying that his name be changed to Stanley Alfonse Lake. (Yezerski, rendered into English, means “from the lake”.)
That petitioner is a minor was first ascertained at the hearing. Rule 2034(5) of the Pennsylvania Rules of Civil Procedure provides that, if the minority of a party is first ascertained during the trial, the court may forthwith appoint a guardian of its own motion, or upon oral application of any person entitled to file a petition for appointment of a guardian. No such application has been made, and, in this case, the appointment of a guardian by the court of its own motion would be a futility. The facts of the issue presented are uncontradicted; no further testimony is necessary; and no rights of the minor, to protect which a guardian should be appointed, are denied to him.
The evidence shows that petitioner is 18 years old; that he now resides in this county with his father, Stanley Alfonse Yezerski, and has so resided since his birth. The father has presented no petition to this court for change of name, nor did he appear as a witness in behalf of his son.
The granting of a petition for change of name is within the discretion of the. court. Although he has been working for about six months in Baltimore, petitioner testifies That he yet lives with his father. Where a minor son has his home with his father, it is not to the best interests of either the public or the family that his name be changed.
And now, January 31,1943, the petition is dismissed, without prejudice to petitioner to present his petition for change of name when he attains his majority and establishes his own home.